DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Restriction/Election
	Applicant’s amendment, filed 06/15/2022 is acknowledged. Claims 1, 3, 8, 9, and 14-19 are amended.
	New Claim 20 is added.
Applicant’s amendments have overcome the objections to the drawings. The objections to the drawings have been withdrawn.
Applicant’s amendments to the specification have overcome the objections. The objections to the specification have been withdrawn.
Applicant’s amendments have overcome the U.S.C. 112(b) rejections to Claims 1, 3, 15, 17, and 18. The 112 rejections of Claims 1, 3, 15, and 17 have been withdrawn.
Claim 1 allowable. Claims 2 and 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions i and ii, as set forth in the Office action mailed on 02/09/2022, is hereby withdrawn and claims 2 and 10-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
	Applicant’s amendments, filed 06/15/2022, with respect to Claim 1 have been fully considered and are persuasive. The amendments to claim 1 have overcome the rejection. The rejection of Claim 1 has been withdrawn.
Applicant’s amendments, filed 06/15/2022, with respect to Claim 14 have been fully considered and are persuasive. The amendments to Claim 14 have overcome the rejections under U.S.C. 112. The rejection of Claim 14 has been withdrawn.
Applicant’s arguments, filed 06/15/2022, with respect to Claim 19 have been fully considered and are persuasive. The amendments to Claim 14 have overcome the rejections under U.S.C. 112. The rejection of Claim 19 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in two interviews with Alexander E. Andrews on 08/22/2022 and 09/06/2022.

	The application has been amended as follows:
	Regarding Claim 2:
	“bottom support” in lines 2, 3, and 5 is deleted and replaced with –support member—
	Regarding Claim 6:
	“respective rail” is deleted and replaced with –the respective rail—
Regarding Claim 8:
“elongate rail” in line 2 is deleted and replaced with –longitudinally elongated rail—
“elongated rail” in line 5 is deleted and replaced with --the one of the one or more longitudinally elongated rails--
	Regarding Claim 9:
	“a surface” in line 3 is deleted and replaced with –the surface—
	“elongated rail in lines 4 and 7 is deleted and replaced with –longitudinally elongated rail—
	Regarding Claim 10
“elongated rails” is deleted and replaced with –longitudinally elongated rails--
“respective rail” is deleted and replaced with –the respective rail—
Regarding Claim 11:
“the associated rail” is amended to –the respective rail—
Regarding Claim 12:
“the rail” in line 4 is deleted and replaced with –the respective rail—
“the rail” in line 5 is deleted and replaced with –the respective rail—
	Regarding Claim 14:
	“compressible plungers” in lines 3 and 9 is deleted and replaced with –plungers—
“compressible plunger” in lines 3 and 7 is deleted and replaced with –plunger—
“the one or more compressible plunger” in lines 10-11 is deleted and replaced with –the one or more plungers—
“the bias force” in line 7 is deleted and replaced with –a bias force—
“bottom support member” in lines 8, 10, and 12 is deleted and replaced with –support member—
Regarding Claim 16:
“a portion of the one or more plungers” is deleted and replaced with –a portion of each of the one or more plungers—
Regarding Claim 19:
“a plunger” in line 7 is deleted and replaced with –the respective plunger—
“compressible plungers” in line 13 is deleted and replaced with –plungers—
Regarding Claim 20
“bias force” is deleted and replaced with –the bias force--

Allowable Subject Matter
See non-final rejection dated 05/13/2022 for reasons for allowance of Claims 14 and 19.
Regarding Claim 1, the amendment to claim 1 removing the claim limitation “optionally” brings Claim 1 into allowance by aligning it with the previously indicated allowable subject matter of claims 14 and 19. No prior art was found which taken alone or together teaches or fairly suggests the support member is lockable in an intermediate position longitudinally between the fully retracted and fully extended position in combination with the other limitations of the claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754